[Cite as State v. Walker, 2022-Ohio-3849.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                        DARKE COUNTY

 STATE OF OHIO                                     :
                                                   :
         Plaintiff-Appellee                        :   Appellate Case No. 2022-CA-2
                                                   :
 v.                                                :   Trial Court Case No. 21-CRB-001-0360
                                                   :
 JESSICA R. WALKER                                 :   (Criminal Appeal from Municipal Court)
                                                   :
         Defendant-Appellant                       :
                                                   :

                                              ...........

                                              OPINION

                             Rendered on the 28th day of October, 2022.

                                              ...........

DREW E. WOOD, Atty. Reg. No. 0084181, Special Prosecuting Attorney, Ohio Attorney
General’s Office, 615 West Superior Avenue, 11th Floor, Cleveland, Ohio 44113
     Attorney for Plaintiff-Appellee

JESSICA R. WALKER, Atty. Reg. No. 0080138, 3900 Otterbein-Ithaca Road, New
Madison, Ohio 45346
      Defendant-Appellant, Pro Se

                                             .............




WELBAUM, J.
                                                                                         -2-


       {¶ 1} Defendant-appellant, Jessica R. Walker, appeals from her conviction in the

Darke County Court of Common Pleas after a jury found her guilty of resisting arrest. In

support of her appeal, Walker raises multiple arguments challenging the sufficiency and

manifest weight of the evidence that was presented at trial to establish the lawful-arrest

element of resisting arrest. For the reasons outlined below, Walker’s conviction will be

affirmed.



                           Facts and Course of Proceedings

       {¶ 2} On June 28, 2021, Walker was charged by complaint with single counts of

resisting arrest in violation of R.C. 2921.33(A), a misdemeanor of the second degree;

disorderly conduct in violation of R.C. 2917.11(A)(3),(E)(3)(a), a misdemeanor of the

fourth degree, telecommunications harassment in violation of R.C. 2917.21(A)(7), a

misdemeanor of the first degree; and improper use of a 9-1-1 system in violation of R.C.

128.32(F), a misdemeanor of the fourth degree. Walker pled not guilty to all the charges,

and the matter proceeded to a jury trial.

       {¶ 3} At trial, the State presented testimony and audio-recorded evidence

establishing that on June 28, 2021, Walker made seven non-emergency telephone calls

to the Darke County Sheriff’s dispatch center because she wanted to speak with a specific

sheriff’s deputy—Deputy Young—about past issues with her neighbors’ stalking her. All

of Walker’s calls to the dispatch center were played for the jury and admitted into evidence

as State’s Exhibit 1.

       {¶ 4} During Walker’s initial call, the answering dispatcher asked Walker if she had
                                                                                      -3-


a criminal complaint, to which Walker responded: “No.” State’s Ex. 1 (07.43.06). The

dispatcher testified that he put Walker on hold and contacted Dep. Young, who advised

that he would only speak with Walker if she had a criminal complaint. After speaking

with Dep. Young, the dispatcher advised Walker that Dep. Young would not speak with

her since she did not have a criminal complaint. In response, Walker stated that she

“needed to talk to Deputy Young about some past things that have happened.” Id. at

07.43.35. Thereafter, the dispatcher once again explained to Walker that Dep. Young

would not speak with her unless she had a criminal complaint. Walker then said: “Ok, I

have a criminal complaint.” Id.

      {¶ 5} After Walker indicated that she had a criminal complaint, the dispatcher

asked her to describe the complaint. Walker became agitated and made the following

comments with escalating anger:

             I’m being stalked by my neighbors and Deputy Young has

      information about that that I want to speak with him about.         I’m very

      concerned about this stalking and that the sheriff’s office won’t speak to me

      about it.   That’s my criminal complaint.     That the sheriff’s office isn’t

      addressing the stalking situation.   Is that good enough? Can I talk to

      somebody now? * * * Please put me in touch with somebody so I can talk

      about my criminal concerns about the stalking that is happening with my

      neighbors. Could you help that? Would that be okay?

Id.

      {¶ 6} In response to Walker’s comments, the dispatcher put Walker on hold and
                                                                                      -4-


transferred her call to Dep. Young’s supervising officer, Sergeant Mullen. When Sgt.

Mullen answered the call, Walker explained to Sgt. Mullen that she wanted to speak with

Dep. Young about her neighbors’ stalking her and complained that no one from the

sheriff’s office would speak with her. As Walker was talking to Sgt. Mullen, the call

accidentally got cut off, and Walker became more agitated. Walker then called dispatch

back and requested to speak with Dep. Young. The answering dispatcher, however,

advised Walker that he had been directed to forward her calls to Sgt. Mullen. The

dispatcher then reconnected Walker to Sgt. Mullen and Walker continued to tell Sgt.

Mullen that she wanted to talk to Dep. Young about her neighbors’ stalking her.

Specifically, Walker told Sgt. Mullen that she wanted to know the details of a May 3rd

telephone call between Dep. Young and her neighbors. Sgt. Mullen told Walker that he

would follow-up with Dep. Young and call her back.

      {¶ 7} Approximately three hours later, Walker called dispatch again and asked to

speak with Sgt. Mullen. The answering dispatcher advised Walker that Sgt. Mullen was

unable to speak with her because he was in a meeting and that Sgt. Mullen would call

her back. Approximately 30 minutes later, Walker called dispatch again and requested

to speak with a different sergeant.   In response, the answering dispatcher advised

Walker that the sergeant she requested was unavailable and then transferred her to the

voicemailbox of Captain Linkous.1 Walker then left an angry voice message for Capt.

Linkous in which she complained about everyone hanging up on her. Walker also told

Capt. Linkous in the message that she had two years-worth of information to discuss with


1 Capt. Linkous has since been promoted to Chief Sheriff’s Deputy, but for purposes of
this appeal, we will refer to him as “Capt. Linkous.”
                                                                                        -5-


him regarding her neighbors.

        {¶ 8} After leaving the voice message, Walker called dispatch again and asked to

speak with Sgt. Mullen. The answering dispatcher told Walker that he had been advised

to transfer her calls to Capt. Linkous’s voicemailbox and transferred the call despite

Walker’s protesting. Walker thereafter called the dispatch center’s non-emergency line

three more times. Unsatisfied with those efforts, Walker then made a 9-1-1 emergency

call.

        {¶ 9} During the 9-1-1 emergency call, Walker told the dispatcher that she had

stalkers living next door to her and that she wanted someone to come out to her residence

and deal with it. The dispatcher asked Walker what kind of stalkers she was speaking

of, and Walker responded:

              The kind of stalkers that you guys won’t answer my calls about when

        I tell you that they are shooting off guns around me and threatening me, that

        kind of stalker.   I can’t even get Captain Linkous.      I have to get his

        voicemail and I can’t get any sergeant or other deputy to come and respond

        to me. So, I guess I got to call into 9-1-1. Let’s get this all recorded now.

        Please come help me with this stalker situation I’ve been dealing with for

        the last two years that I’ve been telling you about. Can you help me? * * *

        Send somebody who can do something. * * * I want you to come out here

        and take care of this situation for me and I’m not going to have you putting

        me into somebody’s voicemail. This is an emergency. It is an absolute

        emergency. It’s been going on for two years now. I am terrified. I am
                                                                                       -6-


      terrified.

State’s Ex. 1 (11.51.22).

      {¶ 10} Capt. Linkous and Sgt. Mullen testified that they responded to Walker’s 9-

1-1 emergency call by making contact with Walker at her residence.          The officers’

encounter with Walker was video-recorded on Sgt. Mullen’s cruiser camera, and the video

was played for the jury and admitted into evidence as State’s Exhibit 2. The video

evidence showed that during the encounter, Capt. Linkous continually tried to ascertain

what emergency had precipitated Walker’s 9-1-1 call.       In response to his inquiries,

Walker continued to express concerns about her neighbors’ stalking her and other past

conduct that frightened her. Walker also indicated that she had called 9-1-1 because

she had received a recording the previous day from Dep. Young concerning her

neighbors, the contents of which frightened her as well.

      {¶ 11} The video evidence showed that Walker became emotional and angry at

the officers because she believed the sheriff’s office had failed to address her ongoing

concerns about her neighbors. Although Walker insisted her 9-1-1 call was based on an

emergency, Capt. Linkous ultimately disagreed and instructed Sgt. Mullen to issue a

citation for improper use of a 9-1-1 system.2 Capt. Linkous testified that when Walker

learned that she was being issued a citation, she walked toward him and asked him some

questions. Capt. Linkous testified that Walker did not like his responses to her questions

and “slapped [him] on the shoulder.” Trial Tr. (Mar. 11, 2022), p. 210. Capt. Linkous



2
  On the video, Capt. Linkous tells Sgt. Mullen to “burn it,” which Sgt. Mullen and Capt.
Linkous testified meant for Sgt. Mullen to write a citation for improper use of a 9-1-1
system. Trial Tr. (Mar. 11, 2022), p. 174 and 220.
                                                                                           -7-


testified that Walker slapped or hit him four different times despite his telling her to stop.

Capt. Linkous admitted that Walker’s slaps were not “extremely forceful.” Id. at 210. He

also agreed that they were not something that would “cause [him] to react violently” or

“create a violent response.” Id. at 221-222.

       {¶ 12} Continuing, Capt. Linkous testified that he told Walker: “[Y]ou hit me, you’re

going to go to jail.” Id. at 211. Capt. Linkous testified that the final time Walker struck

him he determined that he was going to take her into custody. Capt. Linkous testified

that, at that point, he grabbed Walker’s wrist and tried to put it behind her back, but she

tensed up and started to resist. Although Capt. Linkous and Walker were not in view of

the camera when these events took place, the following conversation could be heard on

the cruiser camera video:

       Capt. Linkous:       Don’t touch me. Don’t touch me.

       Walker:              Ah, that’s funny.

       Capt. Linkous:       Don’t touch me.

       Walker:              That’s funny. (Walker laughing)

       Capt. Linkous:       Don’t touch me cause, you are going to go to jail.

       Walker:              Uh oh. Cite me for touching him. I touched him.

State’s Ex. 2 (31:23 to 31:32).

       {¶ 13} Eventually, Capt. Linkous and Walker moved into view of the cruiser camera

and, at that point in time, the video showed Capt. Linkous attempting to restrain Walker

at the hood of Sgt. Mullen’s cruiser. Sgt. Mullen then came to assist Capt. Linkous as

Walker continued to resist the officers’ attempts to handcuff her. Specifically, the video
                                                                                          -8-


showed that Walker moved her arms, dropped to the ground, and kicked up her legs to

prevent the officers from placing her in handcuffs. Walker also continued to resist after

she was handcuffed, as she went limp and refused to move when the officers attempted

to walk her to Sgt. Mullen’s cruiser. Capt. Linkous testified that a third officer was called

to the scene to assist them in getting Walker inside the cruiser. Video footage from the

second, rear cruiser camera was admitted into evidence as State’s Exhibit 3. That

footage showed Walker resisting as the officers placed her inside the cruiser. The video

also showed that Walker was smiling as she screamed for help and complained about

the officers hurting her.

       {¶ 14} After the foregoing evidence was presented at trial, the jury deliberated and

found Walker guilty of resisting arrest but not guilty of disorderly conduct,

telecommunications harassment, or improper use of a 9-1-1 system. The trial court

sentenced Walker to a 90-day jail term with 89 days suspended and one day of credit for

time served. The court also ordered Walker to serve one year of probation with mental

health treatment and to pay a $250 fine and court costs.

       {¶ 15} Walker now appeals from her conviction for resisting arrest, raising a single

assignment of error for review.



                                  Assignment of Error

       {¶ 16} Walker argues that her conviction for resisting arrest should be reversed

because she was not lawfully arrested during the incident in question. Because resisting

arrest in violation of R.C. 2921.33(A) is committed when a person, recklessly or by force,
                                                                                          -9-


resists or interferes with a lawful arrest of the person or another, we construe Walker’s

assignment of error as challenging the sufficiency and manifest weight of the evidence

that was presented at trial to establish the lawful-arrest element of resisting arrest.



                                   Standards of Review

       {¶ 17} “A sufficiency of the evidence argument disputes whether the State has

presented adequate evidence on each element of the offense to allow the case to go to

the jury or sustain the verdict as a matter of law.” State v. Wilson, 2d Dist. Montgomery

No. 22581, 2009-Ohio-525, ¶ 10, citing State v. Thompkins, 78 Ohio St.3d 380, 678

N.E.2d 541 (1997). “When reviewing a claim as to sufficiency of evidence, the relevant

inquiry is whether any rational factfinder viewing the evidence in a light most favorable to

the state could have found the essential elements of the crime proven beyond a

reasonable doubt.” (Citations omitted.) State v. Dennis, 79 Ohio St.3d 421, 430, 683

N.E.2d 1096 (1997). “The verdict will not be disturbed unless the appellate court finds

that reasonable minds could not reach the conclusion reached by the trier-of-fact.”

(Citations omitted.) Id.

       {¶ 18} In contrast, “[a] weight of the evidence argument challenges the believability

of the evidence and asks which of the competing inferences suggested by the evidence

is more believable or persuasive.” (Citation omitted.) Wilson at ¶ 12. When evaluating

whether a conviction was against the manifest weight of the evidence, the appellate court

must review the entire record, weigh the evidence and all reasonable inferences, consider

witness credibility, and determine whether, in resolving conflicts in the evidence, the trier
                                                                                          -10-


of fact “ ‘clearly lost its way and created such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered.’ ” Thompkins at 387, quoting State

v. Martin, 20 Ohio App.3d 172, 175, 485 N.E.2d 717 (1st Dist.1983). “The fact that the

evidence is subject to different interpretations does not render the conviction against the

manifest weight of the evidence.” State v. Adams, 2d Dist. Greene Nos. 2013-CA-61

and 2013-CA-62, 2014-Ohio-3432, ¶ 24, citing Wilson at ¶ 14. A judgment of conviction

should be reversed as being against the manifest weight of the evidence only in

exceptional circumstances. Martin at 175.



                                       Lawful Arrest

       {¶ 19} To establish the offense of resisting arrest, the State was required to prove

that Walker resisted a lawful arrest. State v. Terry, 2d Dist. Montgomery No. 26722,

2016-Ohio-3484, ¶ 26, citing R.C. 2921.33(A). “ ‘Although the arrest must be “lawful,” it

is not necessary for the state to prove that the defendant was in fact guilty of the offense

for which the arrest was made to uphold a conviction for resisting arrest.’ ” State v. Blair,

2d Dist. Montgomery No. 24784, 2012-Ohio-1847, ¶ 8, quoting State v. Sansalone, 71

Ohio App.3d 284, 285-286, 593 N.E.2d 390 (1st Dist.1991), citing State v. Hurst, 1st Dist.

Hamilton No. C-880706, 1989 WL 140010, *1 (Nov. 22, 1989).

       {¶ 20} “ ‘An arrest is “lawful” if the surrounding circumstances would give a

reasonable police officer cause to believe that an offense has been or is being

committed.’ ” Id. In other words, “an arrest is lawful if it is made on probable cause.”

State v. Crowder, 2d Dist. Montgomery No. 22344, 2008-Ohio-3708, ¶ 16, citing City of
                                                                                         -11-


Dayton v. Myers, 2d Dist. Montgomery No. 16699, 1998 WL 425498, *5 (July 24, 1998).

“ ‘Generally, probable cause exists when the facts and circumstances within the officer’s

knowledge are sufficient to warrant a prudent person, or one of reasonable caution, in

believing, in the circumstances shown, that the suspect has committed, is committing, or

is about to commit an offense.’ ” Id., quoting 26 Ohio Jurisprudence 3d, Criminal Law,

Section 646. See also State v. Steele, 138 Ohio St.3d 1, 2013-Ohio-2470, 3 N.E.3d 135,

¶ 26, citing Beck v. Ohio, 379 U.S. 89, 96, 85 S.Ct. 223, 13 L.Ed.2d 142 (1964).

       {¶ 21} “[T]he probable cause inquiry does not focus on offenses that officers

subjectively contemplate at the time of arrest, nor is the inquiry limited to offenses with

which a criminal defendant is actually charged.”        Gessner v. Schroeder, 2d Dist.

Montgomery No. 21498, 2007-Ohio-570, ¶ 37. That is, “an arresting officer’s state of

mind (except for the facts that he knows) is irrelevant to the existence of probable cause,”

and the officer’s “subjective reason for making the arrest need not be the criminal offense

as to which the known facts provide probable cause.” (Citations omitted.) Devenpeck

v. Alford, 543 U.S. 146, 153, 125 S.Ct. 588, 160 L.Ed.2d 537 (2004). “Instead, courts

look at the known facts and whether those facts, viewed objectively, establish probable

cause for the officers’ actions.” Gessner at ¶ 37, citing Devenpeck at 153. “In fact, the

offense establishing probable cause need not even be closely related to, or based on the

same conduct as, the offense an arresting officer identifies at the time of arrest.” Id.,

citing Devenpeck at 153-154.



                    Probable Cause to Arrest for Disorderly Conduct
                                                                                         -12-


       {¶ 22} Walker first argues that there was no lawful arrest in this case because her

arrest was based on a charge of disorderly conduct that was not supported by probable

cause. Walker was charged with disorderly conduct in violation of R.C. 2917.11(A)(3),

which provides that: “No person shall recklessly cause inconvenience, annoyance, or

alarm to another by * * * [i]nsulting, taunting, or challenging another, under circumstances

in which that conduct is likely to provoke a violent response[.]” (Emphasis added.) R.C.

2917.11(A)(3). Walker claims that the evidence established that her conduct on the day

in question was not “likely to provoke a violent response” because Capt. Linkous

specifically testified that her conduct did not cause him to react violently and was not the

type of conduct that would create a violent response. Because of this, Walker claims

that Capt. Linkous and Sgt. Mullen did not have probable cause to arrest her for disorderly

conduct and therefore arrested her unlawfully.

       {¶ 23} In State v. Ellis, 2d Dist. Montgomery No. 24003, 2011-Ohio-2967, this court

explained that the question of whether a person provoked a violent response for purposes

of committing disorderly conduct is determined based on an objective test and that “ ‘the

officer need not in fact be inconvenienced, annoyed or alarmed, or personally provoked

to a violent response.’ ” Id. at ¶ 47, quoting Sansalone, 71 Ohio App.3d at 286, 593

N.E.2d 390. “ ‘The question, instead, focuses on whether, under the circumstances, it is

probable that a reasonable police officer would find the accused’s language and conduct

annoying or alarming and would be provoked to want to respond violently.’ ” Id.

       {¶ 24} Ohio’s Fourth, Twelfth, and First Appellate Districts have issued decisions

holding that when there is no evidence establishing that a defendant engaged in conduct
                                                                                       -13-


that was likely to provoke a violent response, there is no probable cause to arrest the

defendant for disorderly conduct, and, in turn, no lawful arrest on which to base a charge

of resisting arrest. See, e.g., State v. Lamm, 80 Ohio App.3d 510, 515-516, 609 N.E.2d

1286 (4th Dist.1992); State v. Maynard, 110 Ohio App.3d 6, 673 N.E. 2d 603 (4th

Dist.1996); State v. Johnson, 6 Ohio App.3d 56, 453 N.E.2d 1101 (12th Dist.1982);

Sansalone at 286.     With the exception of the First District case, Sansalone, the

aforementioned cases are distinguishable from the instant case in that disorderly conduct

was the only offense on which the resisting arrest charge could have been based. In

contrast, Walker’s conduct prior to her arrest resulted in her being charged with not only

disorderly conduct, but two other arrestable offenses—improper use of a 9-1-1 system

and telecommunications harassment.

      {¶ 25} Similar to this case, in Sansalone, the defendant was charged with multiple

arrestable offenses in addition to resisting arrest.    Specifically, the defendant was

charged with disorderly conduct and driving without a license. Sansalone at 285. The

charges arose after the defendant called the arresting officer an “asshole” multiple times

for issuing the defendant a parking citation. Id. at 285. Based on that conduct, the

officer testified that he decided to pull the defendant over and charge the defendant with

disorderly conduct.   Id. at 286.   After pulling the defendant over, the officer did a

computer check on the defendant’s driver’s license and determined that the defendant’s

license was suspended.     Id. at 285.   The officer thereafter issued the defendant a

citation for driving under suspension, and the defendant crumpled up the citation. Id. The

officer then arrested the defendant for disorderly conduct and the defendant resisted the
                                                                                           -14-


arrest. Id. at 285-286.

       {¶ 26} Following a bench trial, the trial court in Sansalone found the defendant not

guilty of disorderly conduct and driving without a license, but guilty of resisting arrest. Id.

at 285. The defendant thereafter appealed her conviction for resisting arrest on grounds

that the State failed to present sufficient evidence to establish that she had been lawfully

arrested. Upon review, the appellate court determined that there was nothing in the

record indicating that a reasonable person would have found the defendant’s conduct to

be so annoying as to provoke a violent response, and thus concluded that there was no

evidence establishing probable cause to arrest the defendant for disorderly conduct. Id.

at 286. As a result, the appellate court found that the defendant’s arrest was unlawful

and reversed her conviction for resisting arrest. Id.

       {¶ 27} Although Sansalone is similar to this case, it is significant that Sansalone

was decided 13 years before the United States Supreme Court issued its decision in

Devenpeck, 543 U.S. 146, 153, 125 S.Ct. 588, 160 L.Ed.2d 537.                  As previously

discussed, Devenpeck rejected the notion that the offense establishing probable cause

for an arrest must be “ ‘closely related’ to, and based on the same conduct as, the offense

identified by the arresting officer at the time of arrest.” Id. at 153. That is, an officer’s

“subjective reason for making an arrest need not be the criminal offense as to which the

known facts provide probable cause.” Id. at 153. Currently, “courts look at the known

facts and whether those facts, viewed objectively, establish probable cause for the

officers’ actions.” Gessner, 2d Dist. Montgomery No. 21498, 2007-Ohio-570, at ¶ 37,

citing Devenpeck at 153.          Therefore, because Sansalone was decided before
                                                                                           -15-


Devenpeck, we do not find it instructive, as it is possible that the facts known to the officer

in Sansalone provided the officer with probable cause to arrest the defendant for driving

without a license.

       {¶ 28} In this case, although Capt. Linkous testified that he arrested Walker for

disorderly conduct, per Devenpeck, Capt. Linkous’s subjective reason for arresting

Walker is irrelevant. When applying the principles set forth in Devenpeck, we find that

even if this court were to conclude that the evidence failed to establish that the officers

had probable cause to arrest Walker for disorderly conduct due to Walker’s not engaging

in conduct that would provoke a violent response, the evidence otherwise established

that the officers had probable cause to arrest Walker for improper use of a 9-1-1 system

in violation of R.C. 128.32(F).



              Probable Cause to Arrest for Improper Use of a 9-1-1 System

       {¶ 29} One commits improper use of a 9-1-1 system in violation of R.C. 128.32(F)

when he or she “knowingly use[s] a 9-1-1 system for a purpose other than obtaining

emergency service.” R.C. 128.32(F). “ ‘Emergency service’ means emergency law

enforcement, firefighting, ambulance, rescue, and medical service.” R.C. 128.01(N). In

this case, there is no dispute that Walker knowingly called Darke County’s 9-1-1

emergency line on the day in question. Therefore, for purposes of the probable-cause-

to-arrest inquiry, the only issue is whether the evidence presented at trial established that

a reasonable officer in Capt. Linkous’s position would have believed that Walker called

9-1-1 for a purpose other than to obtain an emergency service.
                                                                                         -16-


       {¶ 30} The video evidence established that when the officers responded to

Walker’s 9-1-1 call, Walker calmly met the officers in her driveway and was not in any

distress. After approaching Walker, Capt. Linkous could be heard on the video asking

Walker: “[W]hat’s the emergency?” State’s Ex. 2 (0:56 to 0:58). In response, Walker

advised the officers that she had “a bunch of stalkers living next door to [her].” Id. (1:00

to 1:04). To clarify the purported emergency, Capt. Linkous asked: “What’s going on

right now?” Id. (1:09 to 1:11). To that, Walker responded: “Well right now is that you

won’t speak to me.” Id. (1:11 to 1:14). Thereafter, Capt. Linkous continued to try and

identify Walker’s emergency and stated the following:

       Capt. Linkous:       So, we have more people close by.             We have

                            emergencies right now. You’re telling me there is not

                            really an emergency you just want to talk to us, is that

                            correct?

       Walker:              No, no, no, it’s an emergency.      It is absolutely an

                            emergency.

       Capt. Linkous:       How is it an emergency?

       Walker:              These people live next to me. * * * Every moment that

                            they’re there and their existence is an emergency for

                            me.

       Capt. Linkous:       Okay.

       Walker:              Yeah. You get what my emergency is?

       Capt. Linkous:       No, I do not.
                                                                                         -17-


State’s Ex. 2 (1:29 to 1:53).

         {¶ 31} Thereafter, Capt. Linkous continued to ask Walker what had occurred that

day to precipitate her 9-1-1 call. The relevant portion of their conversation is set forth

below:

         Walker:            What I think is, if we are going to talk about today, my

                            concern is how much these people have stalked me.

                            ***

                            So, what I am really scared about is the gunfire and the

                            drive bys and stuff like that. I’m scared about that.

                            ***

                            I’m frightened.   I’m really really scared about these

                            people. And I’ve been telling you about that for two

                            years now. Right. And okay. * * * These people are

                            set up on me and I’ve been talking to you guys about

                            that for a while now. And I think I have it pretty much

                            all recorded.      And I’ve been talking to other

                            jurisdictions about it and I’m very scared.      And so,

                            that’s that’s really what I’m calling about today. I don’t

                            want to talk to some voicemail or some shit like that.

                            You know what I mean?

                            ***

         Capt. Linkous:     Did something happen today? That--
                                                                                       -18-


      Walker:             Nah, I just feel like—no. I--I got--I picked up um ah

                          you know last night-ish, maybe early this morning, um

                          the ah recordings that I had asked for and I listened to

                          them and one that was—ok, well there have been a lot

                          of scary other ones that I have gotten from you guys

                          that I’ve heard before now--but this one from Young,

                          that is what I wanted to talk to you about.

(Emphasis added.) State’s Ex. 2 (3:38 to 8:19).

      {¶ 32} Over the next 20 minutes, the conversation continued, and Capt. Linkous

kept trying to ascertain Walker’s emergency:

      Capt. Linkous:      So today, tell me what the emergency is because we’ve

                          investigated each individual case. Every time you call

                          in you have an urgent problem and I think we come

                          down and investigated it, correct?

      Walker:             Well, so that is the thing, I haven’t been able to talk to

                          deputy [inaudible]. * * * There’s a lot going on here.

                          There’s a lot going on here that I haven’t been able to

                          talk to you guys about because you sort of cut me off.

                          ***

                          But I’m very scared and that is what I called you about

                          today.

                          ***
                                                                            -19-


Capt. Linkous:   What is the specific problem? * * * What I’m asking you

                 today, what was the specific thing that caused the

                 problem today for you to feel the way you do? * * * What

                 today has changed. You told me you watched or

                 listened to a video or recording.

Walker:          Of your deputy. Yep.

Capt. Linkous:   There is no other specific situation or scenario going

                 outside that recording [inaudible] is that correct?

Walker:          I’m not sure. So, let’s be clear. You have--you are

                 acknowledging that you have reviewed everything I’ve

                 brought to you since 2019?

Capt. Linkous:   No, I have not. I just told you that. I have not.

Walker:          Ok, then we are in kind of a weird spot, huh? Right.

                 We can’t really talk about anything. That is kind of the

                 problem.

                 ***

Capt. Linkous:   You are the one who called us down here today and

                 said you had an emergency.

Walker:          I do have an emergency. My emergency is you. Do

                 you get it? Do you get what I’m saying? Right.

Capt. Linkous:   So, you really don’t have an emergency.

Walker:          I do.
                                                                                       -20-


      Capt. Linkous:       Okay.

      Walker:              Oh, it doesn’t count if it’s you? Right.

      Capt. Linkous:       I wasn’t here at the time.

      Walker:              No, no, no. When I called you about the emergency,

                           that is you. You’re saying that doesn’t qualify as an

                           emergency. Is that what you’re saying?

      Capt. Linkous:       So, what you are saying is that you called 911 just to

                           get us down here so you could talk to us.

      Walker:              No, no, no. * * * (Walker continues talking over Capt.

                           Linkous)

(Emphasis added.) State’s Ex. 2 (16:10 to 26:22).

      {¶ 33} The video-recorded conversation and the testimony presented at trial

indicated that Walker called 9-1-1 because, after calling Darke County’s non-emergency

line several times, she was unable to speak with Dep. Young or any other officer about

her concerns with her neighbors’ past conduct and about the audio-recording that Dep.

Young had provided her the previous day. During her conversation with Capt. Linkous,

Walker repeatedly indicated that she was afraid of her neighbors, but she never described

an active emergency for which she needed an emergency service. Instead, Walker

discussed events from the past and her issues with calling dispatch that day.

      {¶ 34} When viewing the evidence in a light most favorable to the State, a rational

factfinder could have concluded that the facts and circumstances within Capt. Linkous’s

knowledge were sufficient to warrant a reasonable officer to believe that Walker knowingly
                                                                                          -21-


called 9-1-1 for a purpose other than to an obtain an emergency service and, by doing

so, she committed the offense of improper use of a 9-1-1 system in violation of R.C.

128.32(F). Therefore, under the circumstances of this case, we find that there was

sufficient evidence presented at trial to establish that Capt. Linkous had probable cause

to arrest Walker for that offense.

       {¶ 35} Simply because Capt. Linkous chose to cite Walker for improper use of a 9-

1-1 system and later arrested her for disorderly conduct is irrelevant to the probable-

cause-to-arrest determination. As previously discussed, an officer’s “subjective reason

for making an arrest need not be the criminal offense as to which the known facts provide

probable cause.” Devenpeck, 543 U.S. at 153-154, 125 S.Ct. 588, 160 L.Ed.2d 537.

All that matters is that the facts and circumstances known to Capt. Linkous provided

probable cause to arrest Walker for improper use of a 9-1-1 system.

       {¶ 36} Because the State presented sufficient evidence of probable cause to arrest

Walker, there was, in turn, sufficient evidence for the jury to find that Walker was lawfully

arrested for purposes of finding her guilty of resisting arrest. After reviewing the entire

record and weighing all the evidence and reasonable inferences, we do not find that the

jury’s determination in that regard created a manifest miscarriage of justice that warrants

a reversal of Walker’s conviction. Therefore, in addition to being supported by sufficient

evidence, Walker’s conviction for resisting was also not against the manifest weight of the

evidence.



                                Seizure Constitutes Arrest
                                                                                           -22-


       {¶ 37} As an alternative argument, Walker claims that there was no lawful arrest

to support her resisting arrest conviction because the evidence established that the

officers’ seizure of her person did not constitute an actual arrest. Walker claims that her

seizure did not constitute an arrest because she did not understand or know that she was

being arrested due to the officers failing to tell her that she was under arrest.

       {¶ 38} This court has explained that:

              An arrest can occur under either of two circumstances. This first of

       those circumstances is a formal arrest where the officer explicitly and

       unequivocally informs the subject that he or she is under arrest.            The

       second, and less clear, circumstance is when a police officer performs a

       seizure of the subject that is tantamount to an arrest. A seizure is sufficient

       to give rise to an arrest when: 1) there is an intent to arrest; 2) under real or

       pretended authority; 3) accompanied by an actual or constructive seizure or

       detention; and 4) which is so understood by the person arrested.

(Emphasis added.) State v. Qualey, 2d Dist. Montgomery No. 16705, 1998 WL 403881,

*4 (Mar. 27, 1998), citing State v. Darrah, 64 Ohio St. 2d 22, 26, 412 N.E.2d 1328 (1980).

       {¶ 39} We note that “an officer is not required to specifically state that a person is

under arrest in order to effectuate an arrest.” (Citations omitted.) State v. Hagstrom,

12th Dist. Butler No. CA98-07-157, 1999 WL 527785, *4 (June 21, 1999). Accord State

v. Carroll, 162 Ohio App.3d 672, 2005-Ohio-4048, 834 N.E.2d 843, ¶ 14 (1st Dist.); State

v. Maurer, 15 Ohio St.3d 239, 255, 473 N.E.2d 768 (1984). The evidence, however,

“must show that the subject of an arrest should reasonably have understood that such a
                                                                                         -23-


seizure occurred.” In re B.M., 2d Dist. Montgomery Nos. 25093, 25206, 2012-Ohio-

6221, ¶ 14, citing State v. Hatch, 2d Dist. Montgomery No. 18986, 2002 WL 10449 (Jan.

4, 2002). “A seizure is an arrest * * * if a ‘reasonable person’ in the suspect’s position

would have understood the situation to constitute a restraint on his [or her] freedom of

movement of the degree the law associated with formal arrest.” Hatch at *4, citing United

States v. Corral-Franco, 848 F.2d 536 (5th Cir.1988).

       {¶ 40} In this case, we find that a rational factfinder could have concluded from the

video evidence that a reasonable person in Walker’s position would have understood that

Capt. Linkous and Sgt. Mullen were restraining her for purposes of placing her under

arrest. In reaching this conclusion, we rely on the following conversation that can be

heard between Walker and the officers just prior to the officers’ restraining Walker:

       Walker:              Hi Sergeant Mullen, what you got for me?

       Sgt. Mullen:         Citation.

       Walker:              A citation. Uh oh. What a surprise.

                            ***

                            (Walker continues talking to Capt. Linkous out of the

                            camera’s view.)

       Capt. Linkous:       Don’t touch me. Don’t touch me.

       Walker:              Ah, that’s funny.

       Capt. Linkous:       Don’t touch me.

       Walker:              That’s funny. (Walker laughing)

       Capt. Linkous:       Don’t touch me, cause you are going to go to jail.
                                                                                      -24-


       Walker:              Uh oh. Cite me for touching him. I touched him.

       Capt. Linkous:       Stop resisting. Stop resisting. Stop resisting. I do

                            not want to hurt you. Stop resisting. Stop resisting.

                            Stop resisting.

(Emphasis added.) State’s Ex. 2 (30:04 to 32:00).

       {¶ 41} Although Walker and the officers were not in view of the camera when the

foregoing conversation took place, the conversation indicated that Capt. Linkous began

attempting to place Walker in custody after she continued to touch him against his wishes

and after he told her she was “going to go to jail.” This is because soon after Capt.

Linkous told Walker that she was going to jail, Capt. Linkous and Walker moved into view

of the camera and Capt. Linkous could be seen attempting to handcuff Walker at the hood

of Sgt. Mullen’s police cruiser while Walker resisted. While she was resisting, Walker

also asked the officers: “What are you going to do? Are you going to take me to jail?”

and Capt. Linkous responded: “Yeah.” Id. (32:35).

       {¶ 42} Based on Capt. Linkous and Walker’s conversation and their actions, we

find that a rational factfinder could have concluded that a reasonable person in Walker’s

position would have believed that he or she were being arrested and taken to jail.

Therefore, Walker’s alternative claim that there was insufficient evidence showing that

there was an arrest underlying her resisting arrest conviction lacks merit.

       {¶ 43} Because the lawful-arrest element of resisting arrest was supported by

sufficient evidence and because the weight of the evidence supported the jury’s finding

that the lawful-arrest element was established beyond a reasonable doubt, Walker’s sole
                                                            -25-


assignment of error is overruled.



                                      Conclusion

      {¶ 44} The judgment of the trial court is affirmed.

                                    .............



DONOVAN, J. and LEWIS, J., concur.



Copies sent to:

Drew E. Wood
Jessica R. Walker
Hon. Julie L. Monnin